Judgment of resentence, Supreme Court, New York County (Edwin Torres, J.), rendered December 4, 2001, convicting defendant, after a jury trial, of seven counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of 6 to 12 years, unanimously affirmed.
Defendant was resentenced as a result of his successful motion to set aside sentence, made pursuant to CPL 440.20. By granting the motion and by correcting the undisputed illegality in defendant’s original sentence, the court accorded defendant all the relief required by the statute (CPL 440.20 [4]). We perceive no basis for either a reduction of sentence or a remand for further sentencing proceedings. Concur — Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.